Exhibit 10.4 FORM OF EMPLOYEE NQ STOCK OPTION AWARD NONQUALIFIED STOCK OPTION AWARD PURSUANT TO THE PARK STERLING CORPORATION 2014 LONG-TERM INCENTIVE PLAN THIS NONQUALIFIED STOCK OPTION AWARD is made as of the Grant Date by and between PARK STERLING CORPORATION (the “Company”), a bank holding company organized under the laws of the State of North Carolina; and (the “Optionee”). Upon and subject to the Terms and Conditions attached hereto and incorporated herein by reference and further subject to the provisions of the Park Sterling Corporation 2014 Long-Term Incentive Plan, the Company hereby awards as of the Grant Date to Optionee a nonqualified stock option (the “Option”), as described below, to purchase the Option Shares. A. Grant Date: . B. Type of Option: Nonqualified Stock Option. C. Plan under which granted: Park Sterling Corporation 2014 Long-Term Incentive Plan. D. Option Shares: All or any part of shares of the Company’s common stock, $1.00 par value per share (the “Stock”), subject to adjustment as provided in the attached Terms and Conditions. E. Exercise Price: $ per share, subject to adjustment as provided in the attached Terms and Conditions. The Exercise Price is, in the judgment of the Committee, not less than 100% of the Fair Market Value of a share of Stock on the Grant Date. F. Option Period: The Option may be exercised only during the Option Period which commences on the Grant Date and ends, generally, on the earlier of (a)the tenth (10th) anniversary of the Grant Date; or (b)the earliest of (i)immediately upon the Optionee’s involuntary Termination of Employment for Cause, (ii)three (3)months following the date the Optionee ceases to be an employee of the Company (including any Affiliate) for reasons other than for Cause or due to death or Disability, or (iii)one (1)year following the date the Optionee ceases to be an employee of the Company (including any Affiliate) due to death or Disability. Note that other limitations to exercising the Option, as described in the attached Terms and Conditions, may apply . G. Vesting Schedule: The Option may be exercised only to the extent of Vested Option Shares (as defined in Schedule1 ). Option Shares shall become vested in accordance with Schedule1 hereto (the “Vesting Schedule”). Any portion of the Option which is not vested at the time of Optionee’s Termination of Employment shall be forfeited to the Company. FORM OF EMPLOYEE NQ STOCK OPTION AWARD IN WITNESS WHEREOF, the parties have signed this Award as of the Grant Date set forth above. PARK STERLING CORPORATION: OPTIONEE: By: Title: FORM OF EMPLOYEE NQ STOCK OPTION AWARD TERMS AND CONDITIONS TO THE NONQUALIFIED STOCK OPTION AWARD PURSUANT TO THE PARK STERLING CORPORATION 2014 LONG-TERM INCENTIVE PLAN 1.
